DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 13-19, 24-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehr et al. (U.S. Publication US 2016/0294531 A1).
With respect to claims 1, 16, 29, and 30, Loehr et al. discloses a base station (BS) for wireless communication, comprising: a memory storing a set of instructions for wireless communication; and one or more processors coupled to the memory executing the instructions, which corresponds to a means for performing a method of wireless communication (See the abstract, page 1 paragraph 5, page 23 paragraphs 314-316, and Figure 2 of Loehr et al. for reference to an eNodeB, eNB, which is a base station that may be implemented as processors executing software modules stored on computer readable storage media to perform a method of wireless communication).  Loehr et al. also discloses configuring, before transmitting a physical downlink shared channel communication, a first resource and a second resource (See page 7 paragraphs 126-127, page 21 paragraphs 298, and Figures 17 and 18 of Loehr et al. for reference to before transmitting via a PDSCH, configuring via a PDCCH transmission, a subframe, i.e. a first resource, for transmission of the PDSCH, and for reference to configuring, via the PDCCH, a subframe, i.e. a second resource, for transmission of a SRS).  Loehr et al. also discloses wherein the first resource is for the physical downlink shared channel communication in a current subband and the second resource is for a reference signal transmission (See page 7 paragraphs 126-127, page 21 paragraphs 298, and Figures 17 and 18 of Loehr et al. for reference to the first subframe being a resource for communication of via the PDSCH in a current subband, i.e. the subband of the PDSCH, and for reference to the second subframe being a resource for transmission of the SRS, i.e. a reference signal transmission).  Loehr et al. further discloses transmitting the physical downlink shared channel communication using the first resource (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to transmitting the PDSCH to a UE in the configured subframe).  Loehr et al. also discloses selectively using, after transmitting the physical downlink shared channel communication, the second resource for the reference signal transmission for subband selection and beam selection based at least in part on whether a retransmission event is detected (See page 7 paragraph 125, page 21 paragraphs 297-301, and Figures 17 and 18 of Loehr et al. for reference to determining whether or not to use subframe configured for SRS to transmit the SRS based on whether and ACK or NACK is received from the UE, which is a detected retransmission event, i.e. in Figure 17 the SRS is not transmitted by the UE in subframe N based on receiving an ACK in subframe N-4 and in Figure 18 the SRS is transmitted by the UE in subframe N based on receiving a NACK in subframe N-4, and wherein the SRS is a reference signal used for resource allocation, i.e. subband selection, and beamforming, i.e. beam selection).
	With respect to claims 2 and 17, Loehr et al. discloses wherein the retransmission event is a receipt of a negative acknowledgement message on an uplink of a subband (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to detecting an ACK or a NACK on an uplink subband from the UE).
	With respect to claims 3 and 18, Loehr et al. discloses wherein the second resource is activated based at least in part on the retransmission event being detected (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to activating subframe N for transmitting the SRS from the UE to the eNB based on detecting the NACK in subframe N-4).
	With respect to claims 4 and 19, Loehr et al. discloses wherein the second resource is cancelled based at least in part on the retransmission event not being detected (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to canceling the transmission of an SRS in subframe N from the UE to the eNB based on detecting an ACK in subframe N-4).
With respect to claims 9 and 24, Loehr et al. discloses wherein the second resource is reserved at a time location offset from a time at which the retransmission event is to occur (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to the subframe N for transmission of the SRS from the UE to the eNB being reserved at an offset of 4 subframes from subframe N-4 during which the ACK or NACK transmission is to occur).
	With respect to claims 10 and 25, Loehr et al. discloses wherein the retransmission event relates to at least one of: a feedback message, a discontinuous transmission, a type of a received reference signal, or a content of a physical uplink control channel (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to the retransmission event relating to an ACK or NACK transmission from the UE to the eNB, which is a feedback message, that occurs while the UE is using DRX, i.e. DTX from the eNB to the UE, wherein the message to be sent on the second resources is a SRS, i.e. a reference signal, and wherein the ACK or NACK is transmitted via a PUCCH).
	With respect to claims 13 and 28, Loehr et al. discloses wherein the reference signal transmission is a sounding reference signal transmission received from a user equipment or a channel state information reference signal transmission transmitted to the user equipment (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to the reference signal transmission being a SRS transmission from a UE to the eNB).
	With respect to claim 14, Loehr et al. discloses wherein a third resource for an uplink quality report is configured before transmission of the physical downlink shared (See page 7 paragraph 109, page 21 paragraphs 297-301, and Figures 17 and 18 of Loehr et al. for reference to the second subframe also being a third resources wherein CSI is reported for component carriers and different subbands of the component carriers, wherein the CSI report is an uplink quality report).
	With respect to claim 15, Loehr et al. discloses wherein the third resource is cancelled based at least in part on the retransmission event not being detected (See page 21 paragraphs 297-301 and Figures 17 and 18 of Loehr et al. for reference to the CSI transmission in subframe N also being canceled based on receiving an ACK in subframe N-4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. in view of Liu et al. (U.S. Publication US 2017/0302419 A1).
With respect to claims 5 and 20, although Loehr et al. does disclose the use of component carriers having sets of subbands (See pages 1-2 paragraphs 8-12 and page 7 paragraph 109 of Loehr et al.), Loehr et al. does not specifically disclose wherein the second resource is in the current subband.
	With respect to claims 6 and 21, although Loehr et al. does disclose the use of component carriers having sets of subbands (See pages 1-2 paragraphs 8-12 and page 7 paragraph 109 of Loehr et al.), Loehr et al. does not specifically disclose wherein the second resource is in a different subband than the current subband.
With respect to claims 7 and 22, although Loehr et al. does disclose the use of component carriers having sets of subbands (See pages 1-2 paragraphs 8-12 and page 7 paragraph 109 of Loehr et al.), Loehr et al. does not specifically disclose wherein the second resource is for a first reference signal transmission in the current subband and a second reference signal transmission in a different subband than the current subband.
With respect to claims 8 and 23, Loehr et al. does not specifically disclose wherein a first time location in the current subband for the first reference signal transmission is offset from a second time location in the different subband for the second reference signal transmission.
With respect to claims 5-8 and 20-23, Liu et al., in the field of communications, discloses SRS symbols being configured for transmission in every sub-carrier frequency band, i.e. subband, of multiple component carriers, i.e. in both the same subband as a current subband and different subbands from the current subband, wherein the transmissions in each sub-carrier frequency band are offset in time from each other (See page 4 paragraphs 81-82 and Figure 2 of Liu et al.).  Transmitting SRS symbols in every subband, i.e. a current and different subbands, has the advantage of allowing .

Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. in view of Chen et al. (U.S. Publication US 2021/0167821 A1).
With respect to claims 11 and 26, Loehr et al. does not specifically disclose wherein the retransmission event is a component carrier channel quality measurement that satisfies a measurement threshold.
	With respect to claims 12 and 27, Loehr et al. does not specifically disclose wherein the component carrier channel quality measurement is at least one of: a signal to interference noise ratio measurement, a reference signal received power measurement, or a log-likelihood ratio measurement.
	With respect to claims 11-12 and 26-27, Chen et al., in the field of communications, discloses a measured RSRP, i.e. a reference signal received power, of a WTRU panel CC being below or above a pre-determined threshold being a trigger for transmission of an SRS via the WTRU panel CC (See page 9 paragraph 94 and page 12 paragraph 109 of Chen et al.).  Triggering SRS transmission corresponding .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhou et al. (U.S. Publication US 2019/0306875 A1) and Stern-Berkowitz et al. (U.S. Publication US 2011/0268028 A1) disclose further relevant systems and methods of reference signal transmission selectively triggered by retransmission events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461